          Case 4:20-cv-00068-BRW Document 9 Filed 05/08/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

JAMES EDWARD DOTSON, JR.,                                                            PLAINTIFF
ADC #115565

v.                                  4:20CV00068-BRW-JTK

KING, et al.                                                                     DEFENDANTS

                                             ORDER

       I have received proposed findings and recommendations from United States Magistrate

Judge Jerome T. Kearney. After a review of those proposed findings and recommendations, and

the timely objections received thereto, as well as a de novo review of the record, the Court adopts

them in their entirety.

       Although Plaintiff has now filed an amended complaint, it fails for the same reasons set

out in the recommendations.    Additionally, Plaintiff’s amended complaint fails to allege an

atypical or significant deprivation under Sandin v. Conner, 515 U.S. 472 (1995) and a violation

of ADC policy does not state a claim.

       Accordingly, Plaintiff’s Complaint against Defendants is DISMISSED without prejudice,

for failure to state a claim upon which relief may be granted.

       Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

       I certify that an in forma pauperis appeal from an Order and Judgment dismissing this

action would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 8th day of May, 2020.



                                             Billy Roy Wilson
                                             UNITED STATES DISTRICT JUDGE


                                                 1
